Name: Commission Regulation (EC) No 1213/2003 of 7 July 2003 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: information and information processing;  chemistry;  deterioration of the environment;  trade policy;  international trade;  marketing
 Date Published: nan

 Avis juridique important|32003R1213Commission Regulation (EC) No 1213/2003 of 7 July 2003 amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals (Text with EEA relevance) Official Journal L 169 , 08/07/2003 P. 0027 - 0029Commission Regulation (EC) No 1213/2003of 7 July 2003amending Annex I to Regulation (EC) No 304/2003 of the European Parliament and of the Council concerning the export and import of dangerous chemicals(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 304/2003 of the European Parliament and of the Council of 28 January 2003 concerning the export and import of dangerous chemicals(1), and in particular Article 22(1) thereof,Whereas:(1) Regulation (EC) No 304/2003 implements the Rotterdam Convention on the Prior Informed Consent Procedure (PIC procedure) for certain hazardous chemicals and pesticides in international trade, signed on 11 September 1998 and approved by the Community by Council Decision 2003/106/EC(2). Pending the entry into force of that Convention, Regulation (EC) No 304/2003 also implements the interim PIC procedure established by a Resolution on interim arrangements laid down in the Final Act of the Diplomatic Conference at which the Convention was adopted.(2) Annex I to Regulation (EC) No 304/2003 consists of three parts containing, respectively, the list of chemicals subject to the export notification procedure, the list of chemicals qualifying for PIC notification and the list of chemicals subject to the PIC procedure under the Rotterdam Convention.(3) In the light of a review of recent final regulatory actions under Community legislation to ban or severely restrict certain chemicals, a number of chemicals should be added to the lists of chemicals contained in parts 1 and 2 of Annex I to Regulation (EC) No 304/2003.(4) At its ninth session from 30 September to 4 October 2002, the Intergovernmental Negotiating Committee for the Convention decided that the chemical monocrotophos should also be subject to the interim PIC procedure. Accordingly, monocrotophos should be added to the list of chemicals contained in part 3 of Annex I to Regulation (EC) No 304/2003 and the existing entry in part 1 should be amended.(5) Annex I to Regulation (EC) No 304/2003 should therefore be amended accordingly.(6) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up pursuant to Article 29 of Council Directive 67/548/EEC(3), as last amended by Regulation (EC) No 807/2003(4),HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 304/2003 is amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 July 2003.For the CommissionMargot WallstrÃ ¶mMember of the Commission(1) OJ L 63, 6.3.2003, p. 1.(2) OJ L 63, 6.3.2003, p. 27.(3) OJ 196, 16.8.1967, p. 1.(4) OJ L 122, 16.5.2003, p. 36.ANNEXAnnex I to Regulation (EC) No 304/2003 is amended as follows:1. Part 1 is amended as follows:(a) the following entries are added:">TABLE>"(b) the entry for methyl parathion is replaced by the following:">TABLE>"(c) the entry for monocrotophos is replaced by the following:">TABLE>"2. Part 2 is amended as follows:(a) the following entries are added:">TABLE>"(b) the entry for parathion is replaced by the following:">TABLE>"(c) the entry for tecnazene is replaced by the following:">TABLE>"3. In Part 3, the following entry is added:">TABLE>"